Per Curiam : The questions arising upon this record are substantially the same as in the case of Williams v. German Mutual Fire Insurance Company of North Chicago, 68 Ill. 387, and this case is decided in the same wav. There was a further point made in this case, upon the overruling of a challenge to a juror who had sat on the trial of a former case, brought upon a similar premium note, on the ground of having formed an opinion. The supposed opinion seemed to have been in regard to a written resolution of the company, offered in evidence on the former trial. The construction of the resolution was a question of law for the court to pass upon, and we can not say that the court erred in admitting the juror as not having formed such an opinion as should disqualify him from sitting as a jurror in the case. The judgment of the court below will be affirmed. Judgment affirmed.